BERDON, J.,
concurring and dissenting. This appeal presents the same issue that was decided today in the *168companion case of State v. Porter, 241 Conn. 57, 698 A.2d 739 (1997), pertaining to the standard for the admissibility of scientific evidence and the right to a hearing in order for a trial court to determine the admissibility of polygraph evidence. The defendant, Russell Hunter, an. African-American, was convicted of robbery in the first degree in violation of General Statutes § 53a-134 (a) (4). He was sentenced to sixteen years imprisonment, execution suspended after nine years.
The sole issue at trial was the identification of the defendant1 as the person who committed the robbery. On April 14, 1993, the defendant submitted to a polygraph test administered by Victor C. Kaufman, a polygraphist and chief examiner with New York Lie Detection Laboratories. Kaufman is a charter member of the American Polygraph Examiners of New York State, the Empire State Polygraphy Society, the Virginia Polygraph Association, the Association of Police Polygraphists and the American Polygraph Association, and he has conducted more than 10,000 polygraph examinations since 1958. Kaufman administered a “four pen Lafayette polygraph procedure” to register changes in the blood pressure, rate and strength of pulse beat, galvanic skin response, and respiratory pattern of the defendant.
The pertinent questions asked during the defendant’s polygraph examination, and the indicated answers, were as follows:
“On December 6, 1992 [the day of the robbery], did you take any money out of Morcey’s Restaurant, 572 Watertown Avenue [the place of the robbery]?
“No.
*169“On December 6, 1992, did you rob Morcey’s Restaurant, 572 Watertown Avenue?
“No.
“On December 6, 1992, were you inside Morcey’s Restaurant, 572 Watertown Avenue?
“No.”
In his report, based upon the polygraph examination, Kaufman concluded: “No deception was indicated in this examinee’s recorded responses to the above relevant questions and it is this polygraphist’s opinion that Russell Hunter answered all these questions truthfully.”
Several days before the defendant’s trial, the trial court denied the defendant’s motion to admit the polygraph results into evidence and held that the defendant was not entitled to a full hearing on the motion. The defendant subsequently testified at his trial that he did not participate in the robbery.
As I indicated in my concurring and dissenting opinion in State v. Porter, supra, 241 Conn. 145-47, upon adopting the standard set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592-95, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), for the admissibility of scientific evidence, the trial court should be the court to determine whether the polygraph evidence is admissible.
In my view, the majority, by adopting its per se rule, which denies the defendant a right to a hearing on the admissibility of exculpatory polygraph evidence, violates his due process rights and his right to present a defense under the federal and state constitutions. See State v. Porter, supra, 241 Conn. 161 (Berdon, J., concurring and dissenting).
Accordingly, I dissent with respect to the issue of the admissibility of polygraph evidence.

 See footnote 4 of my concurring and dissenting opinion in State v. Porter, supra, 241 Conn. 138-39 n.4, with respect to the inherent unreliability of cross-racial identification.